             Case 5:18-cv-00770-XR Document 21 Filed 03/01/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

    MARY R. REYNOLDS,
                                                    Case No. 5:18-cv-00770-XR
          Plaintiff,
    v.                                              Honorable Judge Xavier Rodriguez

    CAPITAL ONE FINANCIAL
    CORPORATION,

         Defendant.


                 AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

          IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff MARY R.

REYNOLDS, and the Defendant, CAPITAL ONE FINANCIAL CORPORATION, through their

respective counsel that the above-captioned action is dismissed, with prejudice, against CAPITAL

ONE FINANCIAL CORPORATION, pursuant to settlement and Federal Rule of Civil Procedure

41. Each party shall bear its own costs and attorney fees.

Dated: March 1, 2019                                   Respectfully Submitted,

MARY R. REYNOLDS                                      CAPITAL ONE FINANCIAL
                                                      CORPORATION
/s/ Nathan C. Volheim                                 /s/ Adam C. Ragan (with consent)
Nathan C. Volheim                                     Adam C. Ragan
Counsel for Plaintiff                                 Counsel for Defendant
Sulaiman Law Group, LTD                               Hunton Andrews Kurth
2500 S. Highland Avenue, Suite 200                    1445 Ross Avenue, Suite 3700
Lombard, Illinois 60148                               Dallas, TX 75202
Phone: (630) 575-8181                                 Phone: (214) 468-3577
Fax :(630) 575-8188                                   Phone: (214) 800-0011
nvolheim@sulaimanlaw.com                              aragan@huntonAK.com
 
 

 
            Case 5:18-cv-00770-XR Document 21 Filed 03/01/19 Page 2 of 2



 

                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Nathan C. Volheim_____
                                                              Nathan C. Volheim
 
